Citation Nr: 9924609	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted a notice of 
disagreement with the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder.

2.  Whether the veteran has submitted a notice of 
disagreement with respect to the issue of entitlement to an 
increased disability rating for a hearing loss.

3.  Whether the veteran has perfected an appeal from the 
denial of entitlement to service connection for a heart 
disorder.

4.  Whether the veteran has perfected an appeal from the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
visual impairment.

5.  Whether the veteran has perfected an appeal from the 
denial of entitlement to an increased disability rating for 
the right shoulder disorder.

6.  Entitlement to an increased disability rating for the 
service connected arthritis of the low back, status post 
right L5 hemilaminectomy and L5 and S1 diskectomy, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected arthritis of the knees, currently evaluated 
as 10 percent disabling.

8.  Entitlement to a total rating by reason of individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard L. Powell, P.C., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard Gallagher, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969, and from March 1971 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Atlanta, 
Georgia.  A rating decision in July 1991, inter alia, denied 
entitlement to increased evaluations for the veteran's 
service-connected bilateral knee disorder, the low back 
disorder, and also denied entitlement to a total rating by 
reason of individual unemployability due to service-connected 
disability.

During the appeal, the veteran and his attorney claimed 
entitlement to service connection for glaucoma secondary to 
Agent Orange.  This issue was denied in a rating decision in 
September 1994 and the veteran was given notice of the denial 
in September 1994.  No notice of disagreement was ever filed 
concerning this issue and there is no indication in the 
record that the veteran believes that this issue is on 
appeal. 

In May 1997 the veteran was advised that the member of the 
Board who conducted the travel board hearing at the RO in 
August 1993 was no longer employed by the Board.  The veteran 
was asked to clarify whether he wanted to attend another 
hearing.  He was also advised if he did not respond within 30 
days from the date of this letter, the Board would assume he 
did not want an additional hearing and proceed accordingly.  
There was no response to this letter.

In December 1998, the veteran was advised by letter that the 
Board intended to consider whether there were issues on 
appeal with respect to the claims for service connection for 
post-traumatic stress disorder, a heart disorder, whether new 
and material evidence had been submitted to reopen a claim 
for service connection for visual impairment, and entitlement 
to increased disability ratings for a hearing loss and a 
right shoulder disability.  He was advised the Board would 
consider whether any notice of disagreement was filed on the 
issues of entitlement to service connection for post-
traumatic stress disorder and for an increased disability 
rating for a hearing loss.  In addition, he was advised the 
Board would consider the adequacy and/or timeliness of 
substantive appeals on the issues of service connection for a 
heart condition, whether new and material evidence had been 
submitted to reopen a claim for visual impairment, and an 
increased disability rating for the right shoulder disorder.  
He was advised if the Board did not hear from him or his 
attorney by the end of the 60-day period, the Board would 
assume that he and his attorney had no argument or evidence 
to submit and did not want to request a hearing.  He was 
advised the Board would then proceed with the appeal.  No 
response from the veteran or his attorney was received.

The issues of entitlement to increased evaluations for the 
veteran's service-connected bilateral knee disorder, low back 
disorder, and to a total rating by reason of individual 
unemployability will be the subject of a remand at the end of 
this decision.


FINDINGS OF FACT

1.  Neither the veteran nor his representative filed a notice 
of disagreement with the rating actions of July 26, 1991, or 
September 12, 1994, denying service connection for post-
traumatic stress disorder.

2.  Neither the veteran nor his representative filed a notice 
of disagreement with the rating action of August 25, 1992 
denying entitlement to an increased rating for hearing loss.

3.  Neither the veteran nor his representative filed a 
substantive appeal following the issuance of the September 
22, 1994 (supplemental) statement of the case on the issue of 
entitlement to increased (compensable) evaluation for the 
residuals of a dislocation of the right shoulder.

4.  Neither the veteran nor his representative filed a 
substantive appeal following the issuance of a September 22, 
1994 (supplemental) statement of the case on the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
visual impairment.

5.  Neither the veteran nor his representative filed a 
substantive appeal following the issuance of the September 
22, 1994 (supplemental) statement of the case on the issue of 
entitlement to service connection for a heart disorder.

CONCLUSIONS OF LAW

1.  The veteran did not file timely notices of disagreement 
with the denial of the claims to reopen the claim for service 
connection for post-traumatic stress disorder or for 
increased rating for hearing loss, and the Board has no 
jurisdiction to consider these claims.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(1998).

2.  The veteran did not perfect an appeal from the denial of 
service connection for a heart disorder, an increased rating 
for a right shoulder disorder and the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for visual impairment, and the Board 
has no jurisdiction to consider these claims.  38 U.S.C.A. 
§§ 7105(a)(d)(3)(4)(5), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302(b), 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the veteran filed timely notices of disagreement

A.  Factual Background

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection.  In July 1991, the veteran filed a 
statement concerning his service in Vietnam.  In July 1991, a 
rating decision by the RO denied service connection for post-
traumatic stress disorder.  The veteran was advised of the 
denial in a letter on August 5, 1991.  In May 1992, the 
veteran was furnished a statement of the case containing the 
issue of service connection for post-traumatic stress 
disorder although the veteran had not filed a notice of 
disagreement with this issue.  The veteran did not at any 
time file any statement indicating disagreement with the July 
1991 denial of service connection for PTSD.

An appeal is initiated by the filing of a notice of 
disagreement with the activity entering the determination 
within a year of the date of notification of a determination.  
38 U.S.C.A. § 7105(a), (b) (West 1991).  If a notice of 
disagreement is not filed within a year, the action becomes 
final, and the claim will not be reopened unless new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c), 5108 
(West 1991).

The veteran did not disagree with the July 1991 denial of 
service connection within a year, and it became final.  
Accordingly, if there were an issue on appeal at this time, 
it would be whether new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for PTSD.

In December 1992, a letter from the veteran's attorney raised 
the claim of service connection for post-traumatic stress 
disorder.  At the travel board hearing in September 1993, the 
veteran gave testimony concerning this issue.  A rating 
decision on September 12, 1994, again denied entitlement to 
service connection for post-traumatic stress disorder.  This 
rating decision made no mention of the prior July 1991 rating 
decision on this issue, and the claim was adjudicated as if 
it were an original claim.  The veteran was notified of this 
decision in a (supplemental) statement of the case dated 
September 21, 1994, and in a notice of rating decision dated 
September 22, 1994.  He was told of his right to appeal.  The 
veteran did not file any notice of disagreement on this issue 
as of September 22, 1995.

In July 1992, the veteran filed a claim for increased rating 
for a hearing loss.  A rating decision in August 1992 denied 
entitlement to an increased evaluation for a hearing loss.  A 
(supplemental) statement of the case was prepared on August 
31, 1992, before the veteran was notified of the denial of 
increase.  On September 2, 1992, the veteran was furnished 
notice of the denial of the increased rating and told of his 
appeal rights.  In December 1992, the RO received a letter 
from the veteran's attorney, indicating that he would 
represent him in connection with his claims.  The letter 
contained no mention of hearing loss or of disagreement with 
the August rating decision.

On August 10, 1993, a statement was received from the Georgia 
Department of Veterans Service.  However, there is no 
indication in the claims file that the Georgia Department of 
Veterans Service was the veteran's accredited representative.  
In September 1993, a hearing was held before a Member of the 
Board.

B.  Legal Analysis

As an initial matter, the Board acknowledges that it has 
phrased the issue regarding service connection for PTSD 
differently than did the RO, raising the question of whether 
the veteran has had adequate opportunity to present evidence 
and argument or will be prejudiced by the Board's 
consideration of a different issue than that addressed by the 
RO.  See Bernard v. Brown, 4 Vet.App. 384 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that qeustion at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.)

The appellant is not prejudiced by the Board's recognition of 
the previously final denial of service connection for PTSD 
because the Board does not reach even the issue of whether 
new and material evidence has been submitted to reopen the 
claim for PTSD.  The Board's phrasing of the issue merely 
clarifies that there was a previous final denial.  As the 
determination of the Board is that the veteran did not 
initiate or perfect an appeal of the PTSD issue, and he has 
been provided adequate notice of the Board's intention to 
address that issue and of the appropriate law and 
regulations, and been given the opportunity to submit 
argument or request a hearing, he is not prejudiced by our 
phrasing of the issue herein.

Under the pertinent statutes and regulations, "Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute the notice of disagreement.  38 C.F.R. § 20.201 
(1998).  While special wording is not required, the notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and desire 
for appellate review.  If the agency of original jurisdiction 
gave notice that adjudicative determinations were made when 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the notice of disagreement must make that 
clear.  A notice of disagreement (and substantive appeal) 
must be filed with the VA office from which the claimant 
received notification of the determination being appealed.  
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.300 (1998).

The claim to reopen the issue of entitlement to service 
connection for PTSD was denied in September 1994, and the 
veteran was notified that same month.  No communication was 
received from him or from his representative expressing 
disagreement with that denial at any time since.  Without a 
written notice of disagreement, no appeal was ever initiated, 
and the Board has no jurisdiction to consider the issue.  
38 U.S.C.A. § 7104(a) (West Supp. 1999).  An application for 
review on appeal shall not be entertained unless it is in 
conformity with the requirements of Chapter 71, Title 38, 
United States Code.  38 U.S.C.A. § 7108 (West 1991).

The claim of entitlement to increased rating for service-
connected hearing loss was denied in August 1992, and notice 
was provided by letter dated September 2, 1992.  A notice of 
disagreement may be filed by a claimant personally, or by his 
or her representative if a proper power of attorney or a 
declaration of representation, as applicable, is on record or 
accompanies such notice of disagreement.  38 C.F.R. 
§ 20.301(a) (1998).  The letter of the veteran's attorney, 
received in December 1992, makes no mention of hearing loss 
or states any disagreement with the denial of increased 
rating, so it does not constitute a notice of disagreement.  
The statement received in August 1993 from a service 
organization does mention the hearing loss issue, but that 
organization was not the veteran's representative at the 
time.  Since there was no proper power of attorney on file 
designating that organization as representative, its 
statement cannot constitute a notice of disagreement.

The veteran testified at the travel Board hearing in August 
1993.  VA regulations provide that a notice of disagreement 
and substantive appeal "must be filed with the [VA] office 
from which the claimant received notice of the determination 
being appealed . . ."  38 C.F.R. § 20.300 (1998).  Hearing 
testimony before the RO, when reduced to writing, can 
constitute a notice of disagreement.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Hearing testimony before the Board, 
however, cannot be accepted as a notice of disagreement or 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Therefore, this issue is not on appeal.


II.  Whether the veteran submitted substantive appeals 

A.  Factual Background

The veteran asserted a claim of entitlement to service 
connection for a heart disorder, to reopen a claim for 
service connection for visual impairment, and for increased 
rating for a right shoulder disorder in a written statement 
received in July 1992.  The issues were denied in a rating 
decision of August 1992, and notice of the denial was 
provided in a September 2, 1992, letter.  They were also 
included in a (supplemental) statement of the case forwarded 
in August 1992, however, the issues had only just been 
adjudicated, and no appeal had been initiated.  In October 
1992, the veteran filed a notice of disagreement.  His 
attorney mentioned the issues in his letter of December 1992, 
and the veteran offered testimony at his travel Board hearing 
in August 1993.  However, at that point, the veteran had not 
been accorded a statement of the case following his NOD, nor 
had he perfected an appeal.  In September 1994, the claims 
were again denied and a (supplemental) statement of the case 
was provided the veteran.  Thereafter, no statement has been 
received from the veteran or his representative with respect 
to any of these issues.

Under the pertinent statutes and regulations, "Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.202 (1998).  
"Proper completion of the filing of a substantive appeal is 
the last action the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit sought is granted 
in full.  38 C.F.R. § 7105(d)(1) (West 1991).  The statement 
of the case is to be forwarded to the appellant at his most 
recent address of record, with a copy provided to his 
representative.  38 C.F.R. § 19.30(a) (1998).  Thereafter, a 
claimant must file a substantive appeal within the 60 days 
from the date the statement of the case was mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination on the appeal, 
whichever ends later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1998).

However, if a claimant has not yet perfected an appeal and 
the VA issues a supplemental statement of the case in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require the VA to afford the claimant 
60 days from the mailing date of the supplemental statement 
of the case to respond and perfect an appeal, even if the 60-
day period would extend beyond the expiration one-year 
period.  See VAOPGCPREC 9-97.  

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence contained and necessary information.  
38 C.F.R. § 20.202 (1998).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1998).

If the statement of the case and any 
other prior supplemental statements of 
the case address several issues, the 
substantive appeal must either indicate 
that the appeal is being perfected as to 
all of those issues or more specifically 
to identify the issues appealed.  The 
substantive appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching a 
determination, or determinations, being 
appealed.  To the extent feasible, the 
arguments should be related to specific 
arguments in the statement of the case 
and any prior supplemental statement of 
the case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to relate 
specific error of fact or law in the 
determination, or determinations being 
appealed.  Proper completion of filing of 
a substantive appeal are the last actions 
the appellant needs to perfect in the 
appeal.  38 C.F.R. § 20.202 (1998).  See 
also 38 U.S.C.A. § 7105(d)(3)(5).

With regard to these issues, the veteran has never submitted 
any substantive appeal.  He did initiate an appeal by filing 
a notice of disagreement with the proper authority within a 
year of notification of the adverse determination.  However, 
he had not responded at all to the September 1994 SSOC on 
these issues. 

An application for review on appeal shall be not entertain 
unless it is in conformity with Chapter 71, Title 38, United 
States Code, 38 U.S.C.A. § 7108 (West 1991).  There have not 
been any substantive appeals filed on these issues.  No 
appeals were perfected, and the Board is without jurisdiction 
to adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(d), and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202 (1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to file notices of disagreement on 
the claims (1) to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD; and (2) 
for an increased rating for a hearing disorder, these claims 
are dismissed.

The veteran having failed to file a substantive appeal on the 
claims (1) of entitlement to service connection for a heart 
disorder; (2) of whether new and material evidence has been 
submitted to reopen a claim for service connection for visual 
impairment; and (3) of entitlement to increased evaluation 
for a right shoulder disorder, these claims are dismissed.  


REMAND

The veteran has contended that he is unable to stand or sit 
for prolonged periods of time, nor can he walk further than a 
block.  He says that very little pressure can be put on his 
leg without collapsing.  He stresses that he has had surgery 
on his back and will need surgery again in the future.  He 
cannot lift or carry anything over 15 pounds and he maintains 
he is losing control of his arms and hands due to his back 
disorder.  

At the travel Board hearing in August 1993, the veteran 
testified he had constant back pain which was made worse on 
walking and with prolonged sitting.  He contended he was 
unable to stand for any length of time.  He also testified 
that he had an almost constant, burning sensation, pain of 
the knees.  He claimed his condition was aggravated by 
walking, standing, or prolonged sitting.  The veteran's last 
official VA joint examination was in April 1991.  He was 
hospitalized at a VA hospital from January to February 1992 
for recurrent right S1 radiculopathy.  

Subsequently, the United States Court of Veterans Appeals for 
Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 
(1995), discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to the examinations of joints rated on limitation of 
motion.  The Court determined that 38 C.F.R. § 4.40 
specifically refers to disability due to lack of normal 
"endurance," provides for a rating to be based on functional 
loss due to pain, and states that a part which becomes 
painful in use must be regarded as seriously disabling.  

Accordingly, remand for further examination and development 
is necessary to reevaluate the veteran's claims for increased 
evaluations for his bilateral knee disorder and his low back 
disorder and the total rating by reason of individual 
unemployability.

1.  The RO should obtain all of the VA 
treatment records pertaining to the 
veteran's service-connected bilateral 
knee disorder and low back disorder from 
February 1992 and associate all records 
received with the claims file.  
2.  The veteran should be asked to submit 
an up-to-date employment statement.
3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected low back and 
bilateral knee disorders.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, the examiner is asked to 
indicate in the examination report that 
he or she has examined the claims folder.  
All indicated tests are to be performed 
and must include range of motion testing.  
The examiner should note the range of 
motion for the lumbar spine and both 
knees.  The examiner must obtain active 
and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1)  Pain on use, including during 
flareups; (2) weakened movement; (3) 
excess fatigability, or 
(4)  incoordination.  
The examiner is asked to describe whether 
pain significantly limits functional 
ability during flareups or when the 
lumbar spine or knees are used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point the range of motion 
pain occurs and what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.  
The examiner should also note any 
neurological deficits as a result of the 
service-connected low back disorder. 
Also, an opinion addressing the relative 
degree of industrial impairment resulting 
from his service-connected bilateral knee 
disorder and low back disorder is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited because of 
the appellant's service-connected 
disabilities and whether or not sedentary 
employment would be feasible.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
explain the loss of mobility reported in 
the above examinations.

4.  Subsequently, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If the report is deficient 
in any matter, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to increased ratings for the 
bilateral knee disorder, the low back 
disorder, and entitlement to a total 
rating by reason of individual 
unemployability due to service-connected 
disability, with consideration given to 
all the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.

If any benefit sought on appeal, for which notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

